                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MISSOURI

___________________________________
                                      )
JOSHUA SITZER AND AMY                 )
WINGER, SCOTT AND RHONDA              )
BURNETT, AND RYAN                     )
HENDRICKSON, on behalf of             )
themselves and all others similarly   )
situated,                             )
                                      )
                   Plaintiffs,        )
                                      )
      v.                              )   No. 4:19-cv-00332-SRB
                                      )   Judge Stephen R. Bough
THE NATIONAL ASSOCIATION OF           )
REALTORS, REALOGY HOLDINGS            )
CORP., HOMESERVICES OF                )
AMERICA, INC., BHH AFFILIATES,        )
LLC, HSF AFFILIATES, LLC, THE         )
LONG & FOSTER COMPANIES,              )
INC., RE/MAX, LLC, and KELLER         )
WILLIAMS REALTY, INC.,                )
                                      )
                  Defendants.         )
___________________________________   )

                  STATEMENT OF INTEREST ON BEHALF OF
                     THE UNITED STATES OF AMERICA


                                           MAKAN DELRAHIM
                                           Assistant Attorney General

                                           MICHAEL F. MURRAY
                                           Deputy Assistant Attorney General

                                           ANDREW J. ROBINSON
                                           Counsel to the Assistant
                                           Attorney General




       Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 1 of 12
                                   STEVEN J. MINTZ
                                   Attorney

                                   U.S. Department of Justice
                                   Antitrust Division
                                   950 Pennsylvania Avenue, N.W.
                                   Washington, D.C. 20530-0001
                                   Phone: (202) 353-0256
                                   Fax: (202) 514-0536
                                   Email: Steven.Mintz@usdoj.gov


                                   JEFFREY RAY
                                   Deputy United States Attorney*

                                   Charles Evans Whittaker
                                   Courthouse
                                   U.S. Attorney’s Office
                                   Room 5510
                                   400 East 9th Street
                                   Kansas City, MO 64106
                                   (816) 426-4300

                                   *Designated to receive service
                                    pursuant to Local Rule 83.5(i)




                               2

Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 2 of 12
                     INTEREST OF THE UNITED STATES

      The United States respectfully submits this statement pursuant to 28 U.S.C.

§ 517, which permits the Attorney General to direct any officer of the Department of

Justice to attend to the interests of the United States in any case pending in a

federal court. The United States is principally responsible for enforcing the federal

antitrust laws, United States v. Borden Co., 347 U.S. 514, 518 (1954); see 15 U.S.C.

§§ 4, 25, and has a strong interest in their correct application. We submit this

statement to correct the inaccurate portrayal, by defendant The National

Association of Realtors (“NAR”), of a 2008 consent decree between the United States

and NAR.1

                                  BACKGROUND

      1.     During the early 2000s, the United States investigated and resolved an

antitrust case involving NAR rules that allegedly thwarted the utility and growth of

Internet websites operated by real estate brokers. United States v. NAR Amended

Complaint ¶¶ 1-4 (copy attached). The United States sought to protect entry,

innovation, and competition by ensuring that multiple listing services (“MLS”)

would treat brokers who provide real estate brokerage services to sellers or buyers

of residential real property through websites in the same way that they treat

brokers who provide real estate brokerage services to sellers or buyers of residential

real property through traditional “brick-and-mortar” business models. Id. ¶ 8.




      1 The United States takes no position, at this stage of the proceeding, on any
other issue in the case.
                                          1

       Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 3 of 12
      Specifically, in 2003 NAR adopted a policy relating to “virtual office websites”

(“VOW”s) that allowed brokers to opt out of having their listings displayed on the

VOW sites of competing brokers and prohibited VOWs from engaging in certain

conduct. The United States investigated that VOW policy and sued NAR in 2005.

The United States and NAR settled the case and agreed to the 2008 consent decree.

The decree prohibited NAR from adopting or enforcing any rule or practice that

prohibited a broker from using a VOW or from impeding a broker’s ability to

operate a VOW. Doc. #77-1 (Johnson Decl. Ex. D) at 5-6. The decree required NAR

to replace its VOW policy with a Modified VOW Policy approved by the government,

and to take other antitrust compliance actions. Id. at 6-9.

      2.     Plaintiffs’ First Amended Class Action Complaint (“FAC”) (Doc. #38)

alleges that defendants NAR and certain national real estate broker franchisors

have conspired to require home sellers to (1) pay the brokers representing the

buyers of their homes, and (2) pay brokers’ commissions that are “inflated” by

comparison to allegedly comparable markets in other countries. FAC ¶ 1. Plaintiffs

further allege that “[t]he cornerstone of Defendants’ conspiracy is NAR’s adoption

and implementation of a rule that requires all seller’s [sic] brokers to make a

blanket, unilateral and effectively non-negotiable offer of buyer broker

compensation (the ‘Adversary Commission Rule’) when listing a property on a

Multiple Listing Service (‘MLS’).” FAC ¶¶ 3, 59. They further allege that other

NAR rules and “Case Interpretations” exacerbate the anticompetitive effects and

prevent buyers from reducing their buyer broker’s commission. Id. ¶¶ 63 (quoting


                                          2

       Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 4 of 12
NAR’s Code of Ethics, Standard Practice 16-16), 64 (quoting Case Interpretation

#16-15). The NAR ethics rule and case interpretation, according to plaintiffs,

“practically and effectively guarantee that no such negotiations [over the amount of

the buyer broker’s commission] will ever take place.” Id. ¶ 64. This conduct

allegedly violates (among other things) Section 1 of the Sherman Act, 15 U.S.C. § 1.2

      3.     NAR and the corporate defendants have moved to dismiss the FAC on

several grounds. NAR’s Suggestions in Support of its Motion to Dismiss (Doc. #77)

contains two references to the 2008 consent decree. First, NAR asserts that the

“MLS system” and “the rules upon which it has been based have repeatedly been

upheld by the courts. … It was explicitly permitted by the Department of Justice in

a consent decree that expressly authorizes NAR to limit membership in an MLS to

persons who make offers of cooperation and compensation to other members of the

MLS.” Doc. #77 at 1-2 (case citations omitted). Second, NAR asserts in a separate

paragraph that:

      Other attacks on the rules governing MLSs have been rejected because
      courts have recognized the efficiency and consumer benefits provided
      by MLSs. … The Department of Justice, similarly, entered into a
      consent decree expressly permitting NAR to maintain a rule that
      provides that MLS membership may be made contingent on a broker’s
      agreement to “actively endeavor” to “make or accept offers of
      cooperation and compensation” through the MLS. Plaintiffs have
      totally ignored the long antitrust scrutiny of MLSs and the repeated

      2 Plaintiffs also allege that the United States has opened an antitrust
investigation of practices in the market for residential real estate brokerage
services. FAC ¶ 1. Although the United States generally does not comment on the
existence or non-existence of pending investigations, it acknowledges that a Civil
Investigative Demand relating to an investigation of residential real estate
brokerage was published in a trade publication. The focus and scope of that
investigation, however, have not been publicly disclosed.
                                          3

       Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 5 of 12
      judicial conclusion that MLSs and the rules that govern them are
      procompetitive.

Doc. #77, at 19-20 (case citations omitted).

                                    ARGUMENT

      NAR inaccurately portrays the 2008 consent decree. The consent decree

resolved the United States’ antitrust claims against NAR for its exclusionary

policies targeting brokers using innovative platforms. In that case the United

States did not examine the rest of NAR’s policies, including those at issue here, and

therefore those policies simply were not subjected to antitrust scrutiny.

Importantly, those other policies were in no sense analyzed and found consistent

with antitrust laws.

      NAR attempts to give the decree much broader significance, but it does so

through an imprecise reading of the decree. NAR’s first reference to the decree, by

using the ambiguous noun “It,” suggests that the United States affirmatively

approved an entire “MLS system” and all of its related rules. NAR’s second

reference sandwiches the reference to the consent decree between two sentences

asserting that court decisions have found MLSs to be procompetitive. Then, by

using the word “similarly,” NAR gives the impression that the United States

determined that a NAR rule concerning MLS membership was procompetitive, or

even that the specific rules challenged by the plaintiffs here are procompetitive.

Those impressions are incorrect.

      The United States’ 2005 lawsuit and resulting 2008 consent decree (see Doc.

#77-1, Johnson Decl. Ex. D), which expired in November 2018, had nothing to do

                                           4

       Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 6 of 12
with the specific NAR rules and “Case Interpretations” challenged by the plaintiffs

here. Rather, they focused narrowly on NAR rules that allegedly thwarted the

effectiveness, during the early 2000s, of Internet websites operated by real estate

brokers. United States v. NAR Amended Complaint ¶¶ 1-4. Indeed, the United

States’ Amended Complaint (amended to account for NAR’s modification to its VOW

policy) states that the purpose of the action was to “enjoin the defendant—a

national association of real estate brokers—from maintaining or enforcing policies

that restrain competition from brokers who use the Internet to more efficiently and

cost effectively serve home sellers and buyers, and from adopting other related

anticompetitive rules.” Id. ¶ 1. Every paragraph setting forth the “Nature of the

Offense” focuses on NAR’s initial and modified VOW policies. Id. ¶¶ 30-43. The

specific “Violation Alleged” is that “NAR’s adoption of the above-referenced

provisions in its Initial VOW policy and its Modified VOW Policy, or equivalent

provisions, constitutes a contract, combination, or conspiracy by and between NAR

and its members which unreasonably restrains competition in brokerage service

markets throughout the United States in violation of Section 1 of the Sherman Act,

15 U.S.C. § 1.” Id. ¶ 44.

      The United States did not affirmatively find any NAR rule or policy to be

“procompetitive” in the 2008 consent decree. Nor does the prior consent decree in

any way “authorize” the system that plaintiffs’ complaint challenges. The consent

decree does not mention the NAR Code of Ethics, Standard Practice 16-16 or Case




                                          5

       Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 7 of 12
Interpretation #16-15, which are the other NAR provisions challenged by the

plaintiffs.3

       NAR’s claim to the contrary relies on a section of the decree titled “Permitted

Conduct.” Doc. #77-1 (Johnson Decl. Ex. D) at 9. That section identified NAR

conduct that was not at issue in the case and which the consent decree was not

intended to affect. That the consent decree identified certain conduct as not

affected by its prohibitions does not mean that the conduct is permitted if it can be

shown to violate the antitrust laws. For example, in Penne v. Greater Minneapolis

Area Bd. of Realtors, 604 F.2d 1143, 1150 (8th Cir. 1979), the defendant realty

board argued that its dissemination of commission rate information was permitted

by an earlier settlement and injunction stating that “[n]othing in this injunction

shall be deemed to prohibit” that conduct. The Court of Appeals rejected that

argument, stating “[t]he short answer to this argument is that nothing in the




       3 Even an article by NAR’s own Declarant, Katie Johnson, confirms that the
consent decree focused on NAR’s rules governing VOWs, not the rules challenged in
this case. See Katie Johnson, “Breaking Down the 2008 DOJ-NAR Settlement
Agreement,” REALTOR Magazine (Feb. 14, 2018) (copy attached). The article
explains that the scope of the decree “is narrowly focused on a broker’s operation of
a virtual office website and the use of MLS listing data on such a site[.]” Id. at 1.
The article asserts that the “crux” of the consent decree is the prohibition on “all
REALTOR associations and association-owned MLSs from impeding a broker’s
ability to operate a VOW.” Id. at 3. “Every other provision prohibiting or requiring
certain conduct of NAR is geared toward achieving this objective that we refer to as
‘the parity rule.’ That is, MLSs must treat brokers providing real estate services via
websites the same way they treat brokers providing real estate services via bricks-
and-mortar businesses.” Id. The article does not mention the specific section of the
NAR Handbook challenged by the plaintiffs, or anything in NAR’s Code of Ethics or
Case Interpretations, as having been at issue in the consent decree in any way.


                                           6

        Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 8 of 12
Forbes injunction … can be construed to countenance the sort of dissemination of

price information as is here involved if such dissemination is shown to have

anticompetitive effects forbidden under the Sherman Act.”4 Id.

      The language of the decree also makes clear that the United States did not

affirmatively endorse any NAR rule or policy regarding “cooperation and

compensation.” The consent decree merely permitted NAR to limit MLS

participation to active individuals or firms, by stating that it did not prohibit NAR

from “adopting and maintaining the definition of MLS Participant and the

accompanying Note, together attached as Exhibit B.” Doc. #77-1 (Johnson Decl. Ex.

D) at 9. The “definition of MLS Participant” and the Note in Exhibit B provide, in

turn, that “[m]ere possession of a broker’s license is not sufficient to qualify for MLS

participation” and that “the requirement that an individual or firm ‘offers or accepts

cooperation and compensation’ means that the Participant actively endeavors

during the operation of its real estate business to list real property of the type listed

on the MLS and/or to accept offers of cooperation and compensation made by listing

brokers or agents in the MLS.” These definitional requirements recognized that the

Final Judgment’s prohibition of NAR’s restrictions on VOWs did not override the

way brokerage activity in general was conducted when the case settled.




      4 Similarly, because 15 U.S.C. § 15(a) creates a private cause of action for
violation of the antitrust laws, even if the allegedly anticompetitive conduct in this
case was the same as in the 2008 consent decree (which it is not), the United States’
settlement of its own claims before trial would not foreclose claims by private
parties. See also 15 U.S.C. § 16(a) (consent decrees in government cases made
before any testimony is taken are not prima facie evidence in private cases).
                                            7

       Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 9 of 12
      Consistent with Penne, the 2008 consent decree contained an express

reservation of the United States’ rights in Section IX, “No Limitation on

Government Rights.” Doc. #77-1 (Johnson Decl. Ex. D) at 11. That section provides

that “[n]othing in this Final Judgment shall limit the right of the United States to

investigate and bring actions to prevent or restrain violations of the antitrust laws

concerning any Rule or practice adopted or enforced by NAR or any of its Member

Boards.” The paragraph of the decree that NAR appears to rely on as “approving”

an MLS system, see id. § VI(A) at 9, is expressly conditioned on this reservation of

the United States’ rights. This reservation therefore further undercuts any notion

that the United States somehow granted immunity to an “MLS system” or all NAR

rules relating to an MLS. This reservation also confirms that the United States did

not permit NAR to use the consent decree to shield from investigation or challenge

any conduct or rules shown to be anticompetitive.

                                   CONCLUSION

      The United States did not, in the 2008 consent decree, approve any NAR rule

or policy as procompetitive. The specific NAR rules challenged by the plaintiffs

were neither scrutinized nor litigated in the United States’ case.


                                               Respectfully submitted.

                                               /s/ Steven J. Mintz

                                              MAKAN DELRAHIM
                                              Assistant Attorney General

                                              MICHAEL F. MURRAY
                                              Deputy Assistant Attorney General

                                          8

      Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 10 of 12
                                        ANDREW J. ROBINSON
                                        Counsel to the Assistant Attorney
                                        General

                                        STEVEN J. MINTZ
                                        Attorney

                                        U.S. Department of Justice
                                        Antitrust Division
                                        950 Pennsylvania Avenue, N.W.
                                        Washington, D.C. 20530-0001
                                        Phone: (202) 353-0256
                                        Fax: (202) 514-0536
                                        Email: Steven.Mintz@usdoj.gov


                                        JEFFREY RAY
                                        Deputy United States Attorney*

                                        Charles Evans Whittaker Courthouse
                                        U.S. Attorney’s Office
                                        Room 5510
                                        400 East 9th Street
                                        Kansas City, MO 64106
                                        (816) 426-4300


                                        *Designated to receive service
                                         pursuant to Local Rule 83.5(i)


Dated: September 30, 2019




                                    9

     Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 11 of 12
                          CERTIFICATE OF SERVICE

      I hereby certify that on September 30, 2019, I electronically filed the

foregoing Statement of Interest on Behalf of the United States of America with the

Clerk of Court using the CM/ECF system that will send notification of such filing to

all counsel of record.



                                              Respectfully submitted.

                                              /s/ Steven J. Mintz




                                         10

       Case 4:19-cv-00332-SRB Document 113 Filed 09/30/19 Page 12 of 12
